Citation Nr: 9935960	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension disability benefits, in the calculated 
amount of $936, to include whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1994 rating decision of 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) denying the veteran's request for a 
waiver of recovery of an overpayment, calculated in the 
amount of $936.  This matter was remanded to the RO for 
further development in August 1997.  The RO, having complied 
with the instructions on REMAND, has returned the case to the 
Board for further appellate review.

The Board observes that, in the introduction of its August 
1997 REMAND, it referred to the RO the issue of entitlement 
to a waiver of recovery of an overpayment in the original 
amount of $4,455.  The veteran has submitted statements to 
the RO and has offered testimony before the RO hearing 
officer which suggest that he disputes the creation of this 
prior overpayment, and requests a waiver of recovery of the 
overpayment.  The claims file currently does not contain any 
evidence that the RO has developed this claim.  Therefore, 
the Board again refers it to the RO for all appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran received pension benefits to which he was not 
entitled based on family income between July 1993 and June 
1994.

3.  The overpayment in the amount of $936 was properly 
created.

4.  There was no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.

5.  Recovery of the overpayment of the pension benefits in 
the amount of $936 would not be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $936 have not 
been met.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the overpayment at issue resulted 
from the RO failing to act promptly in reducing his improved 
pension disability benefits and that he made reasonable 
efforts to inform the VA of his current marital and financial 
situation.  As a preliminary matter, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence are viewed in the light most 
favorable to that claim.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

The record shows that, in June 1986, the veteran filed an 
application for a permanent and total disability rating for 
pension purposes.  Thereafter, the RO awarded VA pension 
benefits effective July 1986 based on countable income 
including Social Security Administration benefits and the 
presence of a dependent spouse.  The evidence of record 
reflects that the veteran's spouse died in December 1988 and 
that he later remarried in June 1993.  In October 1993, the 
veteran submitted an annual Eligibility Verification Report 
(EVR) in which he reported his remarriage.  He also indicated 
that his spouse was in receipt of earned wages and Social 
Security benefits.

Thereafter, the RO requested that the veteran submit specific 
information concerning his spouse's income in order that the 
proper amount of pension benefits could be awarded.  In April 
1994, the RO proposed to terminate the veteran's pension 
award because he had failed to submit the necessary family 
income information.  That action was taken in June 1994.  In 
November 1994, the veteran submitted an EVR which disclosed 
that his spouse's income consisted of Social Security 
benefits and Worker's Compensation benefits.  Thereafter, the 
RO informed the veteran that his pension benefits would 
remain terminated because his household income, since the 
time of his remarriage, exceeded the pension income limit.  
An overpayment in the amount of $936 resulted.

In November 1994, the veteran requested a waiver of the 
overpayment.  The RO issued a rating decision which denied 
the waiver on the basis that the veteran was at fault in the 
creation of the overpayment and that repayment would not 
cause undue financial hardship.  The veteran appeared at a 
hearing before the RO in February 1996.  The veteran 
generally testified that he was confused as to how the 
overpayment was created and that he reported his marriage on 
the October 1993 EVR.

Pension is not payable to a veteran whose annual income 
exceeds the limitations set forth in 38 U.S.C.A. §§ 1521, 
1541, or 1542 (West 1991).  Payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  38 C.F.R. § 3.252 (1999).  Pension benefits must 
be terminated if the veteran's income exceeds the amount 
stated in 38 C.F.R. § 3.26(a) (1999).  The effective date of 
a discontinuance of an award is determined in accordance with 
the requirements of 38 C.F.R. § 3.660(a)(2)(1999).

Based on the income information provided by the veteran in 
his November 1994 EVR, the veteran's family income after June 
1993, the date of his remarriage, exceeded the statutory 
maximum amount of $10,240 for a veteran with one dependent, 
and he thereafter received benefits to which he was not 
entitled.  The evidence of record indicates that from July 1, 
1993, to November 1, 1993, the veteran received $84 per month 
and from December 1, 1993 to June 1, 1994, he received $86 
per month, resulting in the $936 overpayment at issue; both 
rates were for a single veteran.  The Board notes that the 
veteran appears to argue that his award was terminated due to 
the fact that he did not supply his spouse's income 
information when initially requested.  However, the Board 
observes, as did the RO, that even if the veteran had 
responded to the December 1993 VA request for information in 
a timely manner, his award would still have been terminated 
effective the first of the month following his marriage or 
July 1, 1993, since his spouse's income would have been 
counted from that date and as such, the veteran's family or 
household income exceeded the maximum income rate for a 
veteran and one dependent.  Thus, the Board finds that the RO 
was correct in retroactively terminating the veteran's 
pension award and that the resulting overpayment was properly 
created.

As to the claim for waiver of recovery of the overpayment, 
the Board, as did the RO, finds that there was no indication 
of fraud, misrepresentation, or bad faith on the part of the 
veteran in the creation of the overpayment.  The veteran 
testified that he had promptly submitted information 
concerning his remarriage, that he thought he had submitted 
the proper information, and that he was confused as to how 
the amount of debt was created.  As such, the remaining 
question is whether a recovery of the overpayment would be 
against equity and good conscience.

In applying the equity and good conscience standard, the 
factors to be considered are listed in 38 C.F.R. § 1.965(1)-
(6)(1999) and include fault of the debtor, balancing of 
faults, undue hardship, defeat the purpose, and unjust 
enrichment.  In considering these standards, the Board finds 
that the VA was not at fault in creating the overpayment and 
that any fault would be on the part of the veteran in failing 
to completely report his family income.  There is no 
indication that a recovery of the overpayment would defeat 
the purpose or nullify the objective for which pension 
benefits were provided since the veteran presently has 
sufficient income to exclude him from the program providing 
for pension benefits.  Indeed, the failure to make 
restitution would result in unfair gain to the veteran and 
amount to unjust enrichment because his pension award 
provided additional income to which he has not demonstrated a 
financial need.

Lastly, the Board is unable to conclude that a recovery of 
the overpayment would result in undue financial hardship.  
The financial status report submitted by the veteran dated in 
November 1994 clearly shows that the veteran's family income 
exceeds his reported monthly expenses by several hundred 
dollars and that he has an additional several thousand 
dollars in bank accounts.  In addition, the veteran has 
listed no creditors.  Based on this evidence, the Board 
concludes that a recovery of the overpayment would not cause 
the veteran undue financial hardship, and thus a waiver of 
recovery of the overpayment of pension benefits in the amount 
of $934 is not warranted.


ORDER

A waiver of recovery of the overpayment of pension benefits 
in the amount of $934 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

